UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


In Re: ALAN VERNON CECIL, a/k/a        
Allen Cecil, a/k/a Alan Cecil,
                             Debtor.


ALAN VERNON CECIL,                             No. 02-1881
               Plaintiff-Appellant,
                 v.
PAUL-MICHAEL SWEENEY,
              Defendant-Appellee.
                                       
           Appeal from the United States District Court
            for the District of Maryland, at Greenbelt.
             Alexander Williams, Jr., District Judge.
                 (CA-01-2318-AW, BK-99-22685)

                      Argued: April 4, 2003

                      Decided: April 30, 2003

      Before NIEMEYER and SHEDD, Circuit Judges, and
     Terry L. WOOTEN, United States District Judge for the
        District of South Carolina, sitting by designation.



Affirmed by unpublished per curiam opinion.


                           COUNSEL

ARGUED: Thomas F. DeCaro, Jr., DECARO & HOWELL, P.C.,
Upper Marlboro, Maryland, for Appellant. Paul-Michael Sweeney,
2                           IN RE: CECIL
LINOWES & BLOCHER, L.L.P., Silver Spring, Maryland, for
Appellee. ON BRIEF: Jennifer D. Larkin, LINOWES & BLOCHER,
L.L.P., Silver Spring, Maryland, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                             OPINION

PER CURIAM:

   Alan V. Cecil, the debtor in this Chapter 7 bankruptcy case,
received a workers’ compensation award of $24,212.52 during the
pendency of the bankruptcy proceeding. While Cecil listed the work-
ers’ compensation claim as an asset of the estate, the value of which
was not yet known, he received the actual award a little over a month
later. Cecil did not, however, claim the award as exempt from the
estate, as authorized by 11 U.S.C. § 522(b) and Md. Code Ann., Cts.
& Jud. Proc. § 11-504(b)(2), until 17 months after he disclosed the
asset and 16 months after he received the award. The bankruptcy
court allowed Cecil’s exemption, but on the condition that Cecil pay
from the award $2,675, representing a portion of the Chapter 7 trust-
ee’s expenses incurred during the period of delay in pursuing the
award as property of the estate. Cecil appealed the bankruptcy court’s
ruling, and the district court affirmed. We now too affirm.

   Although Cecil’s bankruptcy attorney was on medical leave for the
last four months before he asserted Cecil’s exemption with respect to
the workers’ compensation award, Cecil provided no justification for
his failure to claim the exemption during the first 12 months after he
received the award. After careful review of the record and consider-
ation of the parties’ arguments, we conclude that the bankruptcy court
acted well within its equitable powers in conditioning exemption of
the award on a partial payment of the trustee’s attorneys fees and
costs. See Arnold v. Gill (In re Arnold), 252 BR 778, 789 (B.A.P. 9th
Cir. 2000). Cecil’s claim of exemption, 16 months after he received
                              IN RE: CECIL                             3
the property, came after the trustee undertook, during the period of
delay, reasonable activities in seeking to bring the award into the
estate, as he was statutorily obligated to do on behalf of creditors with
respect to property not claimed as exempt. Accordingly, we affirm the
judgment of the district court.

                                                            AFFIRMED